DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: On page 13 of Applicant’s specification, the application refers to “security tool 103,” when the Applicant likely means “security tool 130.” 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 and 13 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant’s claims 6 and 13 both recite “determining the probability that the transaction is fraudulent comprises using a machine learning algorithm.” Applicant’s specification supports claims 6 and 13 at page 16 explaining that “[t]his disclosure contemplates that security tool 130 may use a machine learning method to determine the probability a user 105 is at the location of vendor 120 by determining a best fit model for the user’s historical location information 150.” Spec, 16, ll. 3–5. In the same paragraph, the specification explains that “a machine learning model may split the user’s historical location information 150 into a set of features, assign variable weights to each feature, and then determine the optimal value for each weight.”  Spec, 16, ll. 5–7. The specification ultimately explains that “[o]nce security tool 130 has trained and tested a machine learning model, it can use the model to predict the user’s location at a certain day and time.” Spec, 16, ll. 10–12. 
“[A] patentee cannot always satisfy the requirements of section 112, in supporting expansive claim language, merely by clearly describing one embodiment of the thing claimed.” LizardTech, Inc. v. Earth Res. Mapping, Inc., 424 F.3d 1336, 1346 (Fed. Cir. 2005). Applicant’s claims 6 and 13 broadly claim “a machine learning algorithm.” However, the specification only describes a best-fit model specific to the user’s location information. Accordingly, the examiner determines that Applicant’s claims 6 and 13 fail the written description requirement for failing to show possession of machine learning algorithms broadly, having described only one specific model in the specification. 
For these reasons, claims 6 and 13 are rejected under 35 U.S.C. § 112(a). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1–20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yip in view of Magi and Biswal as well as the routine functioning of banks as described by Williams.
Claims 1, 8 and 15
Claims 1, 8, and 15 are Applicant’s independent claims. Claim 1 is directed to an apparatus, claim 8 a method, and claim 15 a system. Otherwise, claims 1, 8, and 15 recite the same limitations. Accordingly, the examiner discusses claim 1 as representative of claims 8 and 15. 
Regarding claim 1, Yip, Payment Transaction Authentication System and Method, U.S. Pat. No. 10,755, 281 (Aug. 25, 2020) discloses the following limitations:
a memory configured to store: Yip discloses memory 122, [which] may be an example of tangible non-transitory computer storage media.” Yip, col. 23, ll. 66–67.  
a first log comprising historical transaction information; Yip discloses a payment service 108 that “detects a level of risk based on a first predictive model that has been previously generated using machine learning techniques based on historical training data.” Yip, col. 18, ll. 52–56. Yip’s disclosed “historical training data may comprise different types of information . . . . include[ing] details regarding individual transactions and transaction requests, including items purchased, amounts, times and dates, merchant and customer identities, locations of transactions, delivery destinations for purchases, and various other aspects of individual transactions.” Yip, col. 18, ll. 56–57, 63 to col. 19, l. 1.
a hardware processor communicatively coupled to the memory, the hardware processor configured to: Yip discloses “processor(s) . . . configured to fetch and execute computer-readable processor-executable instructions stored in memory.” Yip, col. 23, ll. 62–64.
receive account information from a vendor, the account information indicating that a transaction using the account was attempted; As part of Yip’s system’s analysis phase, Yip’s system receives current transaction data, “which corresponds to a current transaction being conducted between a merchant and a customer, [and] may include many types of information, including data received from the merchant contemporaneously with conducting the current transaction.” Yip, col. 19, ll. 10–15. 
determine, based on the historical transaction information stored in the first log, . . . , an amount of the transaction, a time of the transaction, and a location of the vendor, a probability that the transaction is fraudulent; Yip analyzes transactions by “analyzing current transaction data and various merchant data using the first predictive model to determine a probability P1, . . . [(“fraud probability”)], that the transaction represented by the current transaction data is risky and the level of risk.” Yip, col. 19, ll. 5–10. Again, Yip’s predictive model uses historical training data, which “may comprise different types of information . . . . include[ing] details regarding individual transactions and transaction requests, including items purchased, amounts, times and dates, merchant and customer identities, locations of transactions, delivery destinations for purchases, and various other aspects of individual transactions.” Yip, col. 18, ll. 56–57, 63 to col. 19, l. 1. 
determine that the probability that the transaction is fraudulent is greater than a set threshold; Yip’s system “determine[s] whether the current transaction is a suspect transaction. . . . , based at least in part on the fraud probability P1 . . . . [and] if the transaction is determined to have a risk level higher than a threshold value.” Yip, col. 19, ll. 47–49, 58–59.
in response to determining that the probability that the transaction is fraudulent is greater than the set threshold:
reject the transaction; Yip recognizes that “[c]onventional solutions may reject the requests in case a high risk is associated with the transaction.” 
send a notification to the mobile device indicating fraudulent activity has been detected and requesting a voice confirmation; Yip discloses that “if the transaction is determined to have a risk level higher than a threshold value, the customer is presented with PSS 108 generated challenge query(s) 113.” Yip, col. 19, ll. 58–60. 
receive the . . . confirmation from the mobile device; Yip discloses that the response to the challenge query(s) 113 is “validated by the PSS after receiving them from the customer.” Yip, col. 19, 60–62. 
in response to determining that the . . . confirmation was generated by the user of the account:
store a set of information describing the transaction in the first log, the set of information comprising: Yip discloses that “for each historical transaction the historical training data may indicate whether the transaction was ultimately determined to be a fraudulent transaction.” Yip, col. 19, ll. 1–4. 
a location of the vendor; Yip discloses that “[t]ransaction data may include . . . locations of transactions.” Yip, col. 19, ll. 63, 66. 
a time of the transaction; Yip discloses that “[t]ransaction data may include . . . times and dates.” Yip, col. 19, ll. 63, 65. 
an amount of the transaction; Yip discloses that “[t]ransaction data may include . . . amounts.” Yip, col. 19, ll. 63, 65.
determine that the probability that the transaction is fraudulent is less than the set threshold; Yip explains that the system “determine[s] whether the current transaction is a suspect transaction.” Yip, col. 19, ll. 47–48 (emphasis added). 
in response to determining that the probability that the transaction is fraudulent is less than the set threshold, authorize the transaction. Yip discloses that “[i]f the current transaction is not declared suspect in the action, the transaction is allowed to proceed.” Yip, col. 19, ll. 53–54. 

As just shown, Yip discloses storing historical transaction data, determining, based on the stored transaction data, a probability that a sought transaction is fraudulent, and, if the determined probability satisfies a threshold, seeking validation from the customer. Yip’s system focuses on historical transaction data and thus fails to teach Applicant’s location-based limitations, as set forth in claim 1: “a second log comprising historical location information,” “receive global positioning system data from a mobile device of the user of the account,” “store the global positioning system data in the second log,” and “determine, based on . . . the historical location information . . . a probability that the transaction is fraudulent.” Nevertheless, a second reference, Magi, does. See Magi et al., Identifying Risky Transactions, U.S. Pat. No. 9,842,334 (Dec. 12, 2017). Magi relates generally to “identifying risky transactions” and teaches, in part, an adaptive authentication server that “can use the identifier from the particular geographical area that identifies the locations of user 32 to assign a risk score to transaction.” Magi, col. 1, ll. 16–17, col. 5, ll. 26–29. 
First, Magi teaches “a second log comprising historical location information.” Magi teaches “database 26 stored in storage device 24” that “contains a set of entries with each entry being associated with a transaction . . . include[ing] device type 62, geolocation 63.” Magi, col. 8, ll. 21–23, 25. Magi further teaches that its “adaptive authentication server 22 can use such identifiers to track geolocation behavior for user 32 and, consequently, the risk score assignment can be based on such geolocation behavior.” Magi, col. 5, ll. 21–25. 
Second, Magi teaches “receive global positioning system data from a mobile device of the user of the account.” Magi teaches that its “[a]uthentication server 22 is also constructed and arranged to map user location data to a geographical area.” Magi, col. 4, ll. 31–33. Magi explains that “if user device 14 is a smartphone with a GPS unit, institutional client 18 can derive a single longitude and latitude point from GPS coordinates.” Magi, col. 4, ll. 46–48. 
Third, Magi teaches “store the global positioning system data in the second log.” Magi teaches “database 26 stored in storage device 24” that “contains a set of entries with each entry being associated with a transaction . . . include[ing] device type 62, geolocation 63.” Magi, col. 8, ll. 21–23, 25.
Fourth, Magi teaches “determine, based on . . . the historical location information . . . a probability that the transaction is fraudulent.” Magi teaches that its “adaptive authentication server 22 can use the identifier from the particular geographical area that identifies the locations of user 32 to assign a risk score to transaction.” Magi, col. 5, ll. 26–29.
A person of ordinary skill in the art (“POSITA”) would have been motivated to combine the teachings of Yip with those of Magi to provide Yip’s system more data to analyze and train with—ultimately improving Yip’s accuracy. Yip and Magi share the same goal: reducing fraudulent spending. Compare Yip, col. 1, ll. 9–13 (“It is desirable to have mechanisms that ensure that a customer who is using a portable customer device such as a credit card is really the customer who is associated with the credit card. Fraudulent activity can be very costly to merchants, issuers of portable customer devices, and others.”), with Magi, col. 1, ll. 16–17 (“The present invention relates to identifying risky transactions.”). But unlike Yip, Magi expresses concern that conventional risk-based authentication systems suffer from “hypersensitivity to noise and other external factors” and “may lead to inaccurate risk scores being assigned to transactions.” Magi, col. 2, ll. 13–15, 18–19. So to solve this problem, Magi’s system determines the riskiness of a transaction based on the transaction taking place in a particular geographical area. See generally Magi, col. 2, ll. 39–61; see also id. col. 2, ll. 56–60 (“The method further includes generating an authentication result based on the determined riskiness of the particular geographical area, the authentication result including a risk score indicative of a likelihood that the transaction is risky.”). As one example, Magi employs an “area mapping engine 40 [that] can associate[] a set of areas, not necessarily contiguous, to [a] user.” 
A POSITA reading Magi would recognize that including in the design of a risk-based authentication system geographical area information would improve accuracy and minimize the chances that the system improperly declines a transaction due to hypersensitivity. As such, the POSITA would likely think to include the teachings of Magi in any fraud-detection, risk-based authentication system, such as Yip’s. And since both Yip and Magi work by storing historical data and teach structure to store such data, the POSITA would recognize that adding the teachings of Magi to Yip would require routine programming well within the skillset of the ordinary artisan.    
When combined, Yip and Magi fail to teach Applicant’s limitations directed to authenticating the user by the user’s voice characteristics. As such, Yip and Magi fail to teach “a third log comprising a first set of voice characteristic data assigned to a user of an account,” “receive the voice confirmation from the mobile device,” “split the voice confirmation into a second set of voice characteristic data,” and “determine, based on a comparison between the second set of voice characteristic data and the first set of voice characteristic data, that the voice confirmation was generated by the user of the account.” Nevertheless, a third reference, Biswal teaches these limitations. See Biswal et al., Synthetic Oversampling to Enhance Speaker Identification or Verification, U.S. Pub. 2017/0287489 (Oct. 5, 2017).
Biswal relates to biometric authentication and discloses a voice biometric system (VBS). Biswal, [0001]. Regarding, “a third log comprising a first set of voice characteristic data assigned to a user of an account,” Biswal teaches creating voice models. Biswal explains that “the feature points extracted from the utterance at block 210, as well as the extrapolated feature vectors from block 220 are used to either create speaker voice models or to make recognitions decisions.” Biswal, [0032]. Regarding, “receive the voice confirmation from the mobile device,” Biswal teaches that the “electronic device that enable synthetic oversampling to enhance speaker identification or verification. . . . may be, for example, a laptop computer, tablet computer, mobile phone, smart phone, or a wearable device, among others.” Biswal, [0016]. Regarding, “split the voice confirmation into a second set of voice characteristic data,” Biswal teaches a biometric system pipeline, wherein “[a]n utterance 202 is captured [and] sent to a feature extraction block 204.” Biswal, [0027]. Biswal teaches that the “feature extraction block 204 . . . extract[s] features from the captured voice data.” Biswal, [0027]. Biswal’s feature “may refer to an individual measurable property . . . . , an informative and discriminating element of the voice data that can be used to identify and verify speakers.” Biswal, [0027]. And regarding, “determine, based on a comparison between the second set of voice characteristic data and the first set of voice characteristic data, that the voice confirmation was generated by the user of the account,” Biswal teaches that its VBS system “transforms the given utterance to a number of feature points.” Biswal, [0027]. Biswal explains that “[d]uring enrollment these feature points are used to train a speaker model[, but] [d]uring login/authentication, these points are used to form recognition decisions.” Biswal, [0027].
A POSITA would have been motivated to combine the teachings of Biswal with Yip to improve authentication. Yip recognizes that “conventional authentication methods are somewhat effective [but] typically static.” Yip, col. 1, ll. 16–18. Yip explains, for example, that “[i]f someone has stolen a customer’s portable customer device and knows the customer’s zip code . . . that person could still conduct fraudulent transactions using the authentic portable customer device.” Accordingly, reading Yip, a POSITA would consider the benefits of authentication methods that would require user input outside what could be stored on a person’s device. Reading Biswal, the POSITA would immediately recognize the utility in authenticating a person by their voice. A POSITA would, therefore, recognize that Yip’s validation step could be substituted with Biswal’s and would further expect that such a substitution would predictably yield a system according to Yip that authenticates customers according to the teachings of Biswal.  
Finally, Yip in view of Magi and Biswal teach Applicant’s system, as set forth in claim 1, but with one exception. None of the three references teach Applicant’s limitations directed to deactivating and reactivating a card or mobile wallet. Specifically, Yip in view of Magi and Biswal fail to teach “in response to determining that the probability that the transaction is fraudulent is greater than the set threshold . . . deactivate a card assigned to the user of the account,” “in response to determining that the probability that the transaction is fraudulent is greater than the set threshold . . . deactivate a mobile wallet stored on the mobile device of the user of the account,” and “in response to determining that the voice confirmation was generated by the user of the account: reactivate the card and the mobile wallet.” Nevertheless, as demonstrated in Examiner’s cited non-patent literature, deactivating and reactivating accounts in light of fraud and user authentication are functions well known in the art. 
Fred Williams, writing for creditcards.com, explains that in the wake of the Equifax breach, “[a]t least some banks and credit card issuers are tightening their security measures for blocking potential fraud, leading to more frozen accounts when fraud is suspected.” Fred O Williams, How to Avoid Unnecessary Fraud Freezes in the Wake of Equifax Breach, creditcards.com (Sept. 29, 2017), https://www.creditcards.com/credit-card-news/tighter-fraud-security-freezes-more-accounts. Williams cites Elleon Sound, for example, who was #nothappy and “tired of @Citibank putting freezes on [her] account for ‘fraud alerts’ without contacting her.” Id. To remedy this and avoid a freeze, Williams suggests users enable two-way communications. Id. Williams suggests, for example, that users “sign up for calls or text alerts on [their] mobile phone[s] so banks and card issuers can confirm transactions.” Id. “Some cards,” Williams explains, “have automated text systems that will let you stop an account freeze via a text from the mobile phone number on record with the bank.” Id.
Reading Williams, a POSITA would recognize that banks routinely freeze accounts to protect against fraud and would consider that Yip’s system would function most safely and conservatively if enabled to automatically freeze user’s accounts—including any connected cards or provisioned mobile wallets—and unfreeze the account following verification. As such, a POSITA would at least have been motivated to try adding these routine functions to Yip’s system and would recognize the addition to require routine programming well within the skillset of the ordinary programmer. 
For the reasons just discussed, a person of ordinary skill in the art, at a time before Applicant filed the current application, would have found Applicant’s claim 1 obvious over Yip in view of Magi and Biswal, as well as the routine functioning of banks as described by Frank Williams. Claims 1, 8, and 15 are rejected under 35 U.S.C. § 103. 

Claims 2, 9, 16
Claims 2, 9, and 16 depend from claims 1, 8, and 15 respectively but otherwise set forth the same limitations. Accordingly, claim 2 is discussed as representative of claims 9 and 16. 
Regarding claim 2, Yip teaches the following limitation additional to claim 1. 
wherein the set threshold is set by the user of the account. Yip discloses that the threshold level is customizable for the merchant or customer. Yip, col. 28, ll. 24–27 (“If the risk is higher than a threshold level (for example, a dynamic or customized value set up for the merchant or customer, or a static value set for all merchants or customers), the payment service may present a challenge question to the customer . . .”). Yip further discloses that “[t]he sender may customize the threshold value or other risk trigger factors.” Yip, col. 47, ll. 1–2. 

For the reasons set forth above, with respect to claim 1, a person of ordinary skill in the art, at a time before Applicant filed the current application, would have found Applicant’s claim 2 obvious over Yip in view of Magi and Biswal, as well as the routine functioning of banks as described by Frank Williams. Claims 2, 9, and 16 are rejected under 35 U.S.C. § 103. 

Claims 3, 10, and 17
Claims 3, 10, and 17 depend from claims 2, 9, and 16 respectively but otherwise set forth the same limitations. Accordingly, claim 3 is discussed as representative of claims 10 and 17. 
Regarding claim 3, Yip teaches the following limitation additional to claim 2. 
wherein the processor is further configured to receive a request from the user to change the set threshold to a new threshold and in response to receiving the request from the user, change the set threshold to the new threshold. Yip discloses that the threshold level is customizable for the merchant or customer. Yip, col. 28, ll. 24–27 (“If the risk is higher than a threshold level (for example, a dynamic or customized value set up for the merchant or customer, or a static value set for all merchants or customers), the payment service may present a challenge question to the customer . . .”). Yip further discloses that “[t]he sender may customize the threshold value or other risk trigger factors.” Yip, col. 47, ll. 1–2. 

For the reasons set forth above, with respect to claim 1, a person of ordinary skill in the art, at a time before Applicant filed the current application, would have found Applicant’s claim 3 obvious over Yip in view of Magi and Biswal, as well as the routine functioning of banks as described by Frank Williams. Claims 3, 10, and 17 are rejected under 35 U.S.C. § 103. 

Claims 4, 11, and 18
Claims 4, 11, and 18 depend from claims 1, 8, and 15 respectively but otherwise set forth the same limitations. Accordingly, claim 4 is discussed as representative of claims 11 and 18. 
Regarding claim 4, Biswal teaches the following limitation additional to claim 1. 
the memory is further configured to store an authentication phrase assigned to the user of the account; Biswal teaches that is VBS system “transforms the given utterance to a number of feature points.” Biswal, [0027]. Biswal explains that “[d]uring enrollment these feature points are used to train a speaker model[, but] [d]uring login/authentication, these points are used to form recognition decisions.” Biswal, [0027]. Biswal teaches that “[t]he present techniques may also apply to a phrase-dependent usage, where the user is expected to utter a known phrase or word.” Biswal, [0026]. 
the process of determining that the voice confirmation was generated by the user of the account further comprises determining that the voice confirmation corresponds to the authentication phrase. Biswal teaches that its VBS system “transforms the given utterance to a number of feature points.” Biswal, [0027]. Biswal explains that “[d]uring enrollment these feature points are used to train a speaker model[, but] [d]uring login/authentication, these points are used to form recognition decisions.” Biswal, [0027]. Biswal teaches that “[t]he present techniques may also apply to a phrase-dependent usage, where the user is expected to utter a known phrase or word.” Biswal, [0026]. 

To the extent Biswal does not expressly teach an authentication phrase, Williams indicates that “[s]et[ting] a spoken word password to use in phone calls” is an anti-fraud measure practiced by banks. Williams, supra 17. Accordingly, a POSITA would understand the advantage of setting the phrase of Biswal’s phrase-dependent verification to a spoken password according to the known technique described by Williams. And such a modification would fall within the skillset of an ordinary programmer. 
For the reasons set forth above, with respect to claim 1, a person of ordinary skill in the art, at a time before Applicant filed the current application, would have found Applicant’s claim 4 obvious over Yip in view of Magi and Biswal, as well as the routine functioning of banks as described by Frank Williams. Claims 4, 11, and 18 are rejected under 35 U.S.C. § 103. 

Claims 5, 12, and 19
Claims 5, 12, and 19 depend from claims 1, 8, and 15 respectively but otherwise set forth the same limitations. Accordingly, claim 5 is discussed as representative of claims 12 and 19. 
Regarding claim 5, Yip in further view of Biswal teaches the limitation additional to claim 1. 
The apparatus of Claim 1, wherein the notification requesting . . . confirmation comprises a request . . . displayed in the notification to verify the transaction. Yip teaches that “[a] merchant device 116 associated with the first merchant 102 can receive the message(s) 152 from the payment service 108 on application 114, provide (e.g., display) the question to the first merchant 102, receive input indicating that the customer, validate the response based on responses 117 and send an approval/denial accordingly.” 

Although Yip teaches displaying a question requiring a response, Yip does not teach the “voice confirmation” and “request to speak a phrase,” elements of claim 5. Nevertheless, Biswal does. Biswal teaches that its voice authentication “may also apply to a phrase-dependent usage, where the user is expected to utter a known phrase or word.” Biswal, [0026]. Since Yip contemplates sending and displaying a specific inquiry, a POSITA would understand that the same system could inquire that a user speak a specific phrase, according to Biswal. The POSITA would be motivated to combine the teachings of Yip with Biswal for the same reasons as set forth with respect to claim 1. 
For the reasons set forth above, with respect to claim 1, a person of ordinary skill in the art, at a time before Applicant filed the current application, would have found Applicant’s claim 4 obvious over Yip in view of Magi and Biswal, as well as the routine functioning of banks as described by Frank Williams. Claims 5, 12, and 19 are rejected under 35 U.S.C. § 103. 

Claims 6 and 13
Claims 6 and 13 depend from claims 1 and 8 respectively but otherwise set forth the same limitations. Accordingly, claim 6 is discussed as representative of claim 13. 
Regarding claim 6, Yip teaches the following limitation additional to claim 1. 
wherein the process of determining the probability that the transaction is fraudulent comprises using a machine learning algorithm. Yip discloses that its “payment service 108 . . . detects a level of risk based on a first predictive model that has been previously generated using machine learning techniques based on historical training data.” Yip, col. 18, ll. 52–56. 

For the reasons set forth above, with respect to claim 1, a person of ordinary skill in the art, at a time before Applicant filed the current application, would have found Applicant’s claim 4 obvious over Yip in view of Magi and Biswal, as well as the routine functioning of banks as described by Frank Williams. Claims 6 and 13 are rejected under 35 U.S.C. § 103. 

Claims 7, 14, and 20
Claims 7, 14, and 20 depend from claims 1, 8, and 15 respectively but otherwise set forth the same limitations. Accordingly, claim 7 is discussed as representative of claims 14 and 20. 
Regarding claim 7, Biswal teaches the following limitation additional to claim 1. 

wherein the first set of voice characteristic data assigned to the user comprises pitch information, timber information, intonation information, and tone information. Biswal teaches that “[o]nce the VBS has an adequate sample of training data, the VBS can recognize the user based on the characteristics of the user’s voice, including but not limited to pitch, tone, and accent.” Biswal, [0026]. Biswal explains that the set of features, for which the voice extracted from the Biswal’s voice sample, “may include any of short-term spectral features, voice source features, spectro-temporal features, prosodic features and high-level features. The short-term spectral features, Biswal explains, “are usually descriptors of the short-term spectral envelope which is an acoustic correlate of timbre, as well as the resonance properties of the supralaryngeal vocal tract.” Biswal further explains that the “[t]he voice source features characterize the voice source (glottal flow)” and that “Prosodic and spectro-temporal features span over tens or hundreds of milliseconds, including intonation and rhythm.” Biswal, [0034]. 

For the reasons set forth above, with respect to claim 1, a person of ordinary skill in the art, at a time before Applicant filed the current application, would have found Applicant’s claim 7 obvious over Yip in view of Magi and Biswal, as well as the routine functioning of banks as described by Frank Williams. Claims 7, 14, and 20 are rejected under 35 U.S.C. § 103. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Gopinathan et al., Risk Determination and Management Using Predictive Modeling and Transaction Profiles for Individual Transacting Entities, U.S. Pat. No. 6,330,546 (Dec. 11, 2001). Gopinathan, like Yip, teaches generating a machine learning model for detecting fraudulent transactions. The examiner selected Yip as the primary reference over Gopinathan because Yip discloses that when fraudulent activity is suspected, the customer is sent a challenge query; whereas, Gopinathan simply relies on an authorization server to block the transaction. Otherwise, Gopinathan actually better describes how historical transaction data is used to create a machine learning model capable of reviewing current transaction information to detect fraud. See, e.g., Gopinathan, col. 25, ll. 47–52 (“the system obtains data for the current transaction 1603, as well as profile data summarizing transaction patterns for the customer 1604. It then applies this data to the stored neural network model 1605. A fraud score (representing the likelihood of fraud for the transaction) is obtained 1606 and compared to a threshold value 1607.”). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY MICHAEL COOTS whose telephone number is (571)270-7002.  The examiner can normally be reached on M-F 7:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z.M.C./Examiner, Art Unit 3685                                                                                                                                                                                                        
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685